Order entered March 10, 2015




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-14-01629-CV

                          IN THE INTEREST OF I.C.G., A CHILD,
                        On Appeal from the 301st Judicial District Court
                                     Dallas County, Texas
                            Trial Court Cause No. DF-07-00258-T

                                               ORDER
                Before Chief Justice Wright and Justices Lang-Miers and Stoddart

        Before the Court is appellant’s Emergency Motion to Suspend Operation of Final

Judgment. By order dated February 12, 2015, the Court requested that appellees and Pamela

Isaacson, the guardian ad litem for the child who is the subject of this case, file their responses to the

motion on or before February 23, 2015. To date, the Court has not received a response to the motion.

        We STAY the portion of the trial court’s December 9, 2014 judgment that requires the

mother, Cashunda Nicholson, “to initiate a case with the office of the Attorney General for the child

the subject of this suit and Mr. Elliot Hawkins (the biological father).” To the extent such a case has

been initiated we ORDER the mother, Cashunda Nicholson, to advise the Court within ten (10)

days of the date of this order of the cause number and style of the case.

        We STAY, pending further order of this Court, the portion of the trial court’s order

permitting the mother, Cashunda Nicholson, to change the child’s name on the child’s birth

certificate.
We DENY any further relief not expressly granted in this order.



                                              /s/    CAROLYN WRIGHT
                                                     CHIEF JUSTICE